Citation Nr: 0803353	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2007, the veteran 
testified at a Travel Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that although he was afforded a QTC 
examination by VA, that examination was inadequate because it 
was cursory and did not reflect the current severity of his 
skin disorder.  Specifically, the examination was performed 
with regard to a skin disorder from the waist down.  However, 
his skin disorder not only affects his groin, ankles, and 
feet, he also has flare-ups of the back, hands, neck, and 
face.  He alleges that the total actual percentage of his 
body affected was considered and all of the skin 
manifestations were not considered.  The Board further notes 
that unretouched color photographs are not of record.  The 
veteran has not been rated based on all areas affected.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims ("the Court") decision in Ardison v. Brown, 
6 Vet. App. 405, 408 (1994), a case which, like this one, 
concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the veteran for an 
examination during an "active" stage or during an outbreak 
of the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  

Thus, the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  Bowers; Ardison.  The Board further notes that 
the Court in Ardison determined that occupational impairment 
is the primary component of the disability rating, which 
represents, as far as can practicably be determined, the 
average impairment in earning capacity resulting from a 
disability.  Id.; see also 38 C.F.R. § 4.1.  Therefore, the 
veteran should be afforded another skin examination during a 
period when the veteran is experiencing a flare-up, if 
possible.

In addition, the veteran's skin disorder is rated under 
Diagnostic Code 7813-7806.  The Board points out that if the 
veteran's head/neck is involved, Diagnostic Code 7800 must 
also be considered.  

The veteran referred to recent private medical records in his 
hearing testimony.  The veteran should be requested to 
provide the appropriate medical releases and the records of 
any indicated physicians should be obtained.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain the appropriate medical 
releases from the veteran regarding 
treatment for his skin disorder from 
private physicians.  Thereafter, obtain 
and associate with the claims file copies 
of all clinical records, which are not 
already in the claims file, of the 
veteran's treatment from the indicated 
physicians. 

2.  Schedule the veteran for a skin 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected 
dermatophytosis, during a period of 
flare-up, if possible.  The claims file 
should be made available to the examiner 
prior to examiner and the examination 
report should indicate if the physician 
reviewed the veteran's medical records.  
All indicated tests and studies should be 
completed, including, but not limited to, 
photographs of all affected areas and 
unretouched color photographs should be 
associated with the claims files, and all 
clinical findings reported in detail.  
The examiner should be provided with a 
copy of both the rating criteria for 
Diagnostic Codes 7800 and 7806.  The 
examiner should be requested to describe 
the current nature, extent, and 
manifestations of the veteran's skin 
disorder in terms consistent with the 
rating criteria.  Even if the veteran is 
not examined during a period when his 
skin disorder is most disabling, based on 
the record, the examiner should address 
the extent of the areas affected and 
manifestations of the skin disorder, 
during periods of flare-ups, to the 
extent possible.  

Further, to the extent possible, the 
examiner is requested to proffer an 
opinion as to whether the veteran's 
service-connected skin disorder affects 
his ability to obtain and maintain 
substantially gainful employment.  

A complete rationale should be provided 
for all opinions provided. 

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

